Citation Nr: 1205939	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to March 2003.  He also served with the Rhode Island National Guard from June 2003 to December 2006 with several periods of active duty for training and inactive duty for training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2010 the Veteran testified at a video conference hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of this hearing is of record.  VA law requires that persons who conduct a Board hearing on appeal participate in the final determination.  See 38 C.F.R. § 20.707 (2011).  In correspondence dated in December 2011 the Veteran and his representative were notified of his right to an additional Board hearing.  In a written response dated in January 2012, the Veteran declined to appear for an additional hearing and requested that the Board render a decision on his appeal considering all evidence of record.

In March 2010 the Board remanded the case for further development. 

In a June 2011 telephone conversation the Veteran initiated a claim for an increased rating for his service connected herniated disc of L5-S1 with radiculopathy.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a March 2008 VA substance abuse treatment program note, the Veteran requested benzodiazepines and indicated that he was seeking disability benefits from the Social Security Administration (SSA).  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Thus, on remand the records from SSA should be requested.

The AMC/RO also should obtain any relevant, ongoing treatment records from the Providence VA medical center dated since March 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records, including the decision documents, pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for an acquired psychiatric disorder and a cervical spine disorder.  After securing any necessary release, the AMC/RO should obtain any records that are not duplicates of those contained in the claims file, including any relevant, ongoing treatment records from the Providence VA medical center dated since March 2009.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


